UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04765 Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 2/29/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Bond Fund February 29, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 99.7% Rate (%) Date Amount ($) Value ($) New York - 96.3% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) (Prerefunded) 5.25 11/15/17 4,500,000 a 4,855,230 Build New York City Resource Corporation, Revenue (The New York Methodist Hospital Project) 5.00 7/1/29 650,000 755,931 Build New York City Resource Corporation, Revenue (YMCA of Greater New York Project) 5.00 8/1/40 1,000,000 1,124,610 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 4,865,000 5,462,081 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 2,500,000 2,908,075 JPMorgan Chase Putters/Drivers Trust (Series 3803), (New York State Dormitory Authority, Revenue (The Rockefeller University)) Non-recourse 5.00 7/1/18 4,000,000 b,c 4,570,560 JPMorgan Chase Putters/Drivers Trust (Series 4377), (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) Non-recourse 5.00 5/1/21 10,000,000 b,c 11,567,900 Long Island Power Authority, Electric System General Revenue 1.18 11/1/18 1,000,000 d 999,240 Long Island Power Authority, Electric System General Revenue 5.00 9/1/34 1,500,000 1,735,935 Long Island Power Authority, Electric System General Revenue 5.00 9/1/37 1,700,000 1,959,624 Long Island Power Authority, Electric System General Revenue (Prerefunded) 6.00 5/1/19 3,000,000 a 3,487,140 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/27 3,000,000 3,646,830 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/23 1,000,000 1,229,370 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 1,000,000 1,072,870 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/28 2,500,000 3,012,550 Metropolitan Transportation Authority, Transportation Revenue 6.5011/15/28 2,000,000 2,314,240 Metropolitan Transportation Authority, Transportation Revenue 5.0011/15/30 5,000,000 5,956,150 Metropolitan Transportation Authority, Transportation Revenue 5.0011/15/32 5,000,000 5,928,500 Metropolitan Transportation Authority, Transportation Revenue 5.0011/15/34 3,000,000 3,497,940 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 96.3% (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/41 1,755,000 1,995,417 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/43 6,210,000 7,114,300 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/44 2,000,000 2,345,980 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/25 2,420,000 2,818,526 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 1,000,000 1,137,180 Nassau County Local Economic Assistance Corporation, Revenue (Winthrop-University Hospital Association Project) 5.00 7/1/42 1,000,000 1,081,910 New York City, GO 5.25 9/1/25 1,000,000 1,108,760 New York City, GO 5.00 8/1/27 5,000,000 6,192,650 New York City, GO 5.00 8/1/28 4,000,000 4,809,960 New York City, GO 5.00 8/1/29 5,000,000 5,932,700 New York City, GO 5.00 8/1/31 4,000,000 4,798,840 New York City, GO 5.00 10/1/32 730,000 857,801 New York City, GO 5.00 8/1/33 12,240,000 14,522,638 New York City Educational Construction Fund, Revenue 6.50 4/1/25 3,960,000 4,971,344 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 5,000,000 5,840,750 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 5,000,000 6,058,500 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 3,000,000 3,447,930 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,000,000 2,365,080 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 2,975,000 3,354,610 Long-Term Municipal Investments - 99.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 96.3% (continued) New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 2,500,000 2,839,950 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/45 4,000,000 4,585,160 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/40 3,000,000 3,479,220 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/43 5,000,000 5,711,350 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/36 2,000,000 2,332,280 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/38 3,000,000 3,395,940 New York City Trust for Cultural Resources, Revenue (American Museum of Natural History) 5.00 7/1/32 4,210,000 5,001,143 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Credit Support Agreement; SONYMA) 5.00 11/15/40 1,250,000 1,452,338 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.0011/15/44 3,000,000 3,362,790 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/40 2,000,000 2,318,980 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.0011/15/44 5,000,000 b 5,334,100 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 1,600,000 1,958,528 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Hospital for Special Surgery) 6.00 8/15/38 3,470,000 4,031,481 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.0011/15/19 1,000,000 1,004,180 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 2,495,000 2,538,139 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 96.3% (continued) New York State Dormitory Authority, Revenue (Consolidated City University System) 5.75 7/1/18 1,025,000 1,092,722 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 965,000 1,028,758 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 4,500,000 4,573,215 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 2,287,980 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 1,500,000 1,523,310 New York State Dormitory Authority, Revenue (Icahn School of Medicine at Mount Sinai) 5.00 7/1/40 1,000,000 1,145,580 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/23 1,350,000 1,632,528 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Prerefunded) 5.50 7/1/19 2,320,000 a 2,667,327 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.50 7/1/25 2,500,000 2,869,725 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/26 2,500,000 2,531,250 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/34 2,500,000 2,923,625 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.25 7/1/17 1,900,000 a 1,999,180 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/34 2,000,000 2,248,020 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/45 3,540,000 4,075,425 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/43 1,300,000 1,467,583 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) (Prerefunded) 5.00 5/1/17 5,515,000 a 5,809,280 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) (Prerefunded) 5.50 5/1/19 2,000,000 a 2,298,260 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,500,000 1,634,430 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 5.00 12/1/45 1,400,000 b 1,477,378 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 2,000,000 2,420,440 Long-Term Municipal Investments - 99.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 96.3% (continued) New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Prerefunded) 6.00 7/1/18 5,250,000 a 5,892,337 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/43 2,500,000 2,827,075 New York State Dormitory Authority, Revenue (Teachers College) 5.38 3/1/29 2,000,000 2,232,880 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 2,000,000 2,274,820 New York State Dormitory Authority, Revenue (The New School) 5.25 7/1/30 2,500,000 2,858,400 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 4,000,000 4,501,640 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.00 9/15/16 125,000 a 128,216 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/26 1,730,000 1,977,252 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/31 5,000,000 5,961,950 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/39 2,000,000 2,322,480 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/23 1,430,000 1,776,561 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/26 3,000,000 3,818,610 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/44 3,000,000 3,472,410 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/30 2,000,000 2,365,360 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 6.37 4/1/20 5,000,000 5,004,350 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.08 12/1/25 5,000,000 d 4,756,250 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.21 4/1/34 2,000,000 d 1,910,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/27 2,810,000 3,478,583 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 96.3% (continued) New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/29 2,470,000 2,849,639 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 5.00 5/15/30 2,000,000 2,394,500 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 435,000 462,148 New York State Power Authority, Revenue 5.00 11/15/31 1,000,000 1,175,510 New York State Thruway Authority, General Revenue 5.00 1/1/42 1,500,000 1,708,620 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/27 5,000,000 5,357,750 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,771,900 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,858,025 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 3,000,000 3,193,260 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 3,000,000 3,219,750 Niagara Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/34 2,000,000 2,290,800 Niagara Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/40 1,750,000 1,972,145 Onondaga Civic Development Corporation, Revenue (Saint Joseph's Hospital Health Center Project) (Prerefunded) 5.13 7/1/19 1,750,000 a 2,002,280 Port Authority of New York and New Jersey, (Consolidated Bonds, 163rd Series) 5.00 7/15/35 5,000,000 5,713,500 Port Authority of New York and New Jersey, (Consolidated Bonds, 179th Series) 5.00 12/1/25 2,000,000 2,475,420 Port Authority of New York and New Jersey, (Consolidated Bonds, 183rd Series) 5.00 12/15/26 3,000,000 3,729,480 Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/36 2,500,000 2,934,375 Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/39 2,000,000 2,330,960 Long-Term Municipal Investments - 99.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 96.3% (continued) Port Authority of New York and New Jersey, (Consolidated Bonds, 93rd Series) 6.13 6/1/94 1,955,000 2,440,896 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 2,366,100 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.0010/15/31 1,000,000 1,219,800 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) (Prerefunded) 5.00 7/1/16 1,380,000 a 1,402,397 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/22 1,000,000 1,167,740 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 5,000,000 4,921,650 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 2,000,000 a 2,494,400 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.0011/15/27 1,640,000 1,822,007 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/28 2,000,000 2,403,540 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.0011/15/38 1,000,000 1,148,880 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.2511/15/45 1,500,000 1,789,770 TSASC Inc. of New York, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 2,012,380 TSASC Inc. of New York, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/42 4,000,000 3,680,240 Utility Debt Securitization Authority of New York, Restructuring Bonds 5.0012/15/35 8,000,000 9,719,920 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 2,001,480 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/45 1,200,000 1,199,892 Western Nassau County Water Authority, Water System Revenue 5.00 4/1/40 1,000,000 1,150,320 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) U.S. Related - 3.4% Guam, Business Privilege Tax Revenue 5.0011/15/35 3,000,000 3,412,650 Guam, Business Privilege Tax Revenue 5.00 1/1/42 2,000,000 2,172,500 Guam, Hotel Occupancy Tax Revenue 5.25 11/1/18 1,100,000 1,219,856 Guam, Hotel Occupancy Tax Revenue 5.50 11/1/19 1,000,000 1,153,480 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,000,000 1,105,580 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Corp.) 5.00 7/1/28 2,000,000 2,033,620 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,785,400 Total Long-Term Municipal Investments (cost $378,523,855) Short-Term Municipal Investments - .1% New York - .1% New York City, GO Notes (LOC; JPMorgan Chase Bank) (cost $300,000) 0.01 3/1/16 300,000 e Total Investments (cost $378,823,855) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, these securities were valued at $22,949,938 or 5.61% of net assets. c Collateral for floating rate borrowings. d Variable rate security—interest rate subject to periodic change. e Variable rate demand note—rate shown is the interest rate in effect at February 29, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Bond Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 408,014,981 - Liabilities ($) Floating Rate Notes †† - (7,000,000 ) - ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Trust”). The Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”) . A residual interest tax-exempt security is also created by the Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Trust, after payment of interest on the other securities and various expenses of the Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. NOTES When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At February 29, 2016, accumulated net unrealized appreciation on investments was $29,191,126, consisting of $29,201,886 gross unrealized appreciation and $10,760 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2016 By: /s/ James Windels James Windels Treasurer Date: April 25, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
